Mr. Justice Windes delivered the opinion of the court. Appellee, a licensed physician and surgeon in Illinois, since May 4, 1895, received a notice from appellant, The State Board of Health, on September 21, 1899,j directing him to appear before said board to show cause why his certificate or license issued to him by the board should not be. revoked for unprofessional and dishonorable conduct, setting out divers specifications of such alleged conduct. He filed his bill in the Circuit Court, setting up these ¡facts, and alleging that the board intended to revoke his certificate, that he was receiving profits and emoluments from his profession and that the proposed action of the bohrd would greatly and irreparably damage him, and praying an injunction against the board from proceeding against him to hear or adjudicate said charges or to revoke his certificate. The demurrer of appellant to the bill was overruled by the chancellor, and appellant refusing to plead further or to answer the bill, and electing to stand by its demprrer, the court entered a decree in accordance with the prater of the bill, to reverse which this appeal is prosecuted. The question presented for decision is, whether, under the present act of the legislature of this State to regulate the practice of medicine (Hurd’s Rev. Stat. 1898, Chap. 91), in force July 1,1899, the State Board of Health has power to discipline and revoke the certificates of persons who had been licensed to practice medicine and surgery by the board prior to that date. The first act in this State relating to the practice of medicine came in force July 1, 1877, and is entitled “An act to regulate the practice of medicine in the State of Illinois.” It provides for medical examinations by a board of examiners to be ^ appointed by the State Board of Health, and for the issuance of certificates to practice medicine, and section 10 of this act provides that the board may refuse certificates to individuals guilty of unprofessional or dishonorable conduct, and for a revocation of certificates for like causes, with an appeal to the body appointing the board. Another act relating to the practice of medicine was enacted, approved June 16, 1887, and in force July 1, 1887, section 9 of which provides that the Board of Health may-refuse to issue the certificates provided for in section 2 of the act, to individuals guilty of unprofessional or dishonorable conduct, and that it may revoke such certificates for like causes, and in case of refusal or revocation, for an appeal to the governor. Section 12 of this act contains the provision: “All persons holding a certificate on account of ten years’ practice shall be subject to all the requirements and discipline of this act and the act to which this is an amendment in regard to their future conduct in the practice of medicine, the same as all other persons holding certificates.” Section 14 is as follows: “All acts and parts of acts inconsistent or in conflict with this act are hereby repealed.” The present act on .this subject which went into force July 1,1899, is entitled “An act to regulate the practice of medicine in the State of Illinois, and to repeal an act therein named.” The repealing clause of this act, section 12, is as -follows: “An act to regulate the practice of medicine in the State of Illinois, approved June 17 (16), 1887, in force July 1, 1887, and all other acts and parts of act¿ inconsistent with this act are hereby repealed.” Section 6 of the act of 1899 is as follows : “ The State Board of Health may refuse to issue the certificates provided for in this act to individuals who have been convicted of the practice of criminal abortion, or who have by false or fraudulent representation obtained or sought to obtain practice in their profession, or by false or fraudulent representation of their profession have obtained or sought to obtain money or any other thing of value, or who advertise under other names than their okn, or for any other unprofessional or dishonorable conduct, and the board may revoke such certificates for like causes, provided that no certificate shall be revoked or refused1 until the holder dr applicant shall be given a hearing before the board.” The present act purports by its title to be a complete revision of the subject-matter of the practice ofj medicine, and by its various provisions indicates that it was so intended. Section 2 provides that “ no. person ¿hall hereafter begin the practice of medicine or any of the branches thereof, or midwifery, in this State, without first applying for and obtaining a license from the State Board ¡of Health to do so,” and details the manner in which a líbense may be obtained. Subsequent sections provide ns to when the license shall issue, that it should be recorded in tlje office of the county clerk where the licensee resides or j practices, within three months of its date, where a list o,f licenses should be kept, fees for examination ana issuing the license, who should be regarded as practicing medicine within the meaning of the act, and license fees to be paid by itinerant venders of drugs. Section 9 provides severe penalties to be imposed on any person practicing medicine or ^urgery in the State “ without a certificate issued by this board in compliance with the provisions of this act,” and further “ that this section shall not apply to physicians who hold unrevoked certificates from the State Board cjf Health issued prior to the time of the taking effect of this act.”. It is claimed by counsel for appellant that the words “ such certificates ” in section 6 of the present act are a substitute for and mean certificates or licenses to practice medicine, and that it was intended by the legislature to include in the words “ such certificates ” all certificates issued by the Board of Health prior to July 5, 1899, and that the holders of all certificates issued prior to that date are subject to discipline by the board, as provided by the present act, to the same extent and in the same manner as the holders of certificates issued'since that date by the board; also that if the act of 1899 only relates to certificates issued under that act, then that section 10 of the act of 1877 must be held to be still in force and to give the board the power to revoke certificates issued prior to July 1, 1899. An examination of the act of 1887 shows that it is a complete revision of the whole subject-matter of the former act of 1877, is a complete and perfect system in itself, and, as we have seen, was an act to regulate the practice of medicine in the State of Illinois, and gave power to the Board of Health to revoke certificates of persons licensed under the act for unprofessional or dishonorable conduct. This being so, the act of 1887 operated as a repeal of the act of 1877, without any reference to the express repealing clause contained in the former act. Culver v. Third Nat. Bk., 64 Ill. 530-4, and cases there cited; Devine v. Board of Commrs., 84 Ill. 590; People v. Town of Thornton, 186 Ill. 162; Norris v. Crocker, 13 How. (U. S.) 438; Sutherland on Stat. Constr’n, Sec. 156. In the Devine case the court say: “ A subsequent statute revising the whole subject of a former one, and intended as a substitute for it, although it contains no express words to that effect, operates as a repeal of the former.” In the "very recent case of Town of Thornton, supra, the Supreme Court say: “ Where the legislature frames a new statute upon a certain subject-matter, and the legislative intention appears from the latter statute to be to frame a new scheme in relation to such subject-matter and make a revision of the whole subject, there is in effect a legislative declaration that whatever is embraced in the new statute shall prevail, and that whatever is excluded is discarded. The revision of the whole subject-matter by the new statute I evinces an intention to substitute the provisions of the new law for the old law upon the subject.” It follows that the claim that the act of 1871 is still in force, is untenable, as it is repealed by the act oij 1887. t The present act, as has been seen, besides beipg a complete revision of the whole subject-matter of the act of 1887, has an express clause repealing the latter act, and therefore we have only to consider the power of the State Board of Health under the present act. The provision in section 2 above quoted, to j the effect that no person shall hereafter begin the practice of medicine without first obtaining a license from the Stjate Board of Health, by implication excludes persons practicing medicine prior to the date July 1, 1899, when the act Went into effect. The provision in section 4, requiring the pertificate or license to be recorded in the county clerk’s office within three months from its date, was evidently intended to apply to certificates issued under the act. The provision in section 6 giving the board power to revoke “ such certificates,” plainly refers to certificates issued under the act, because the part of the section relating to the revocation ¡of certificates is contained in one sentence, the first part ¡of which saj^s, “ the State Board of Health may refuse tohssue the certificates provided for in this act,” and there js no language in the sentence or in this section of the act ¡referring to any other certificates. Section 9, which prescribes the penalty for practicing medicine or surgery, relates to certificates “ issued by this board in compliance with the provisions of this ¡act,” and as we have seen, the same section provides that it ¡shall not apply to physicians holding certificates issued prij>r to the time of the taking effect of the act. If it was the intention of the legislature to give the Board of Health" the power to discipline the holders of certificates issued prior to July 1, 1899, and to revoke such certificates, it has certainly failed to express such intention by this act. We are oi opinion that the language of the act is too plain to admit of the construction contended for by appellant. When the language of a statute is clear and plain, there is no room for construction, and we are not at liberty to speculate upon what was the intention of the legislature. Martin v. Swift, 120 Ill. 488; Ottawa, etc., Co. v. Downey, 127 Ill. 201; R. R. Co. v. Dumser, 109 Ill. 402-10; Sutherland on Stat. Constr’n, Secs. 235 and 238. If the consequences of interpreting the statute according to its plain and obvious meaning are likely to prove disastrous to the people of the State at large, as contended by counsel and as would seem not improbable, considering the large number of physicians and surgeons throughout the State and the temptations to obtain money and practice by a resort to dishonorable conduct which are supposed to beset professional men, the responsibility must rest with the legislature, and not the courts. If the tendency of a law is vicious, the stricter its enforcement, the sooner it will be amended or repealed. This statute is in its nature highly penal, should be strictly construed, and should not be held to include persons not clearly and plainly within the scope of its provisions. People v. Peacock, 98 Ill. 172; Siegel v. People, 106 Ill. 89-97; Potter’s Dwarris on Stat. 245; Sutherland on Stat. Oonstr’n, Sec. 208. We do not discuss the several principles in the construction of statutes referred to in the brief of counsel for appellant, for the reason that in our opinion the principles of construction above stated are controlling in this case. The decree of the Circuit Court is therefore affirmed.